I respectfully dissent from the opinion and judgment of the court.
I would conclude that there is a genuine issue of material fact as to whether the Appellant's business meets the exclusionary provisions of the Home Sales Solicitation Act upon the limited question of whether "the seller has a business establishment at a fixed location in this state where the goods or services involved in the transaction are regularly offered or exhibited for sale." R.C. 1345.21(A)(4).  For that reason I would sustain the First Assignment of Error, reverse the judgment of the court and remand the matter for further proceedings according to law.
JOHN R. MILLIGAN, V.J.
                             JUDGMENT ENTRY
CASE NO. 2000 AP 01 0002
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Tuscarawas County Common Pleas Court is affirmed.  Costs to appellant.